DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.


    EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in a telephone interview with David K. Purks on October 5, 2021.

Please amend the applicant as follows:

5.	Claims 1, 15-17, 19-22, and 29-33 have been amended.

Claim 1, (Currently Amended) A method performed by a serving network node for handover of a communication device to a target network node, the method comprising:
determining, based on content of an Information Centric Networking, ICN, request, a need for handover,
initiating, in response to the determining, a handover of the communication device to the target network node,
receiving the ICN request from the communication device, and
wherein the determining comprises determining a lack of resources in the serving network node for providing the content requested in the ICN request, wherein the lack of resources comprises at least one of, lack of storage capacity in an ICN entity of the serving network node, lack of resources in a pending interest table (PIT) in an ICN entity of the serving network node, lack of resources in a Forwarding Information Base (FIB) in an ICN entity of the serving network node, lack of processing capacity in the serving network node for handling the ICN request, and lack of storage capacity in the serving network node for handling the ICN request, and 
wherein the determining is performed by an ICN entity in the serving network node.

Claim 15, (Currently Amended) A serving network node for handover of a communication device to a target network node, the serving network node comprising processing circuitry 
determine, based on content of an Information Centric Networking, ICN, request, a need for handover,
initiate, in response to the determining, a handover of the communication device to the target network node,
receive the ICN request from the communication device, 
wherein, to determine comprises determining at least one of: (a) a lack of availability in a content storage of content requested in the ICN request; and (b) a lack of resources in the serving network node for providing the content requested in the ICN request, 
wherein the determining is performed by an ICN entity in the serving network node, and
performing a voting process involving the serving network node and at least a second network node, both of which provide a requested content to at least one communication device[[s]], and comprising, for the case that the voting process determines that the serving network node is to serve the at least one communication device[[s]], multicasting or broadcasting the requested content to the at least one communication device[[s]].

Claim 16, (Currently Amended) The serving network node as claimed in claim 15, wherein the processing circuitry is 


Claim 17, (Currently Amended) The serving network node as claimed in claim 15, wherein the processing circuitry is 
determine a lack of resources for providing the content requested from a content provider based on metadata of the ICN request.

Claim 19, (Currently Amended) The serving network node as claimed in claim 15, wherein the processing circuitry is 
determine that the target network node has the requested content cached, and initiating in response thereto handover of the communication devices to the target network node. 

Claim 20, (Currently Amended) The serving network node as claimed in claim 19, wherein the processing circuitry is 
determine a need for handover of two or more communication devices requesting the same content in respective ICN requests and to determine that the target network node has the requested content cached, and configured to initiate, in response thereto, handover of the two or more communication devices to the target network node. 

Claim 21, (Currently Amended) The serving network node as claimed in claim 20, wherein the processing circuitry is 


Claim 22, (Currently Amended) A method performed by a network entity for determining need for handover of a communication device from a serving network node to a target network node, the method comprising:
establishing that there is a lack of at least one of availability in a content storage of content requested in an Information Centric Networking, ICN, request and resources in an ICN entity of the serving network node for providing the content requested by the communication device in the ICN request, 
determining, in response to the establishing, a need for handover of the communication device to the target network node,
determine a need for handover of at least two communication devices requesting the same content in respective ICN requests and to determine that the target network node has the requested content cached, and configured to initiate, in response thereto, handover of the at least two communication devices to the target network node, and
initiate by performing a voting process involving at least the serving network node and the target network node, the voting process determining whether or not to hand over communication devices that request the ICN content and reside in a coverage area of the serving network node, to the target network node.

Claim 29, (Currently Amended) A network entity for determining need for handover of a communication device from a serving network node to a target network node, the network entity comprising processing circuitry 
establish that there is a lack of resources in an ICN entity of the serving network node for providing the content requested by the communication device in the ICN request, and 
determine, in response to the establishing, a need for handover of the communication device to the target network node, 
wherein the lack of resources comprises at least one of, lack of storage capacity in an ICN entity of the serving network node, lack of resources in a pending interest table (PIT) in an ICN entity of the serving network node, lack of resources in a Forwarding Information Base (FIB) in an ICN entity of the serving network node, lack of processing capacity in the serving network node for handling the ICN request, and lack of storage capacity in the serving network node for handling the ICN request.

Claim 30, (Currently Amended) The network entity as claimed in claim 29, wherein the processing circuitry is 
provide, in response to the determining, a handover initiation request to a radio resource management of the serving network node.

Claim 31, (Currently Amended) The network entity as claimed in claim 29, wherein the processing circuitry is 
establish by receiving, from the ICN entity of the serving network node, an indication on lack of resources in the ICN entity for providing the content of the ICN request.

Claim 32, (Currently Amended) The network entity as claimed in claim 29, wherein the processing circuitry is 
establish by receiving, from an ICN entity of the serving network node, an indication of lack of availability to the content requested by the communication device.

Claim 33, (Currently Amended) The serving network node as claimed in claim 15, wherein the need for handover is determined by an ICN entity in the serving network node, and wherein determining the need for handover comprises determining one or both of, an indication on lack of resources in the ICN entity for providing the content of the ICN request and lack of resources in the serving network node for providing the content requested in the ICN request, 
wherein the lack of resources comprises at least one of, lack of storage capacity in an ICN entity of the serving network node, lack of resources in a pending interest table (PIT) in an ICN entity of the serving network node, lack of resources in a Forwarding Information Base (FIB) in an ICN entity of the serving network node, lack of processing capacity in the serving network node for handling the .


Allowable Subject Matter
6.	Claims 1, 9-12, 15-17, 19-22, 29-33 are allowed.
7.       The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 15, 22, and 29, the closest prior art of record, Xu (US 2013/0329696) teaches a method performed by a serving network node for handover of a communication device to a target network node, the method comprising:
determining, based on content of an Information Centric Networking, ICN, request, a need for handover,
initiating, in response to the determining, a handover of the communication device to the target network node,
receiving the ICN request from the communication device, and
However, Xu alone or in combination fails teaches or fairly suggest;
wherein the determining comprises determining a lack of resources in the serving network node for providing the content requested in the ICN request, wherein the lack of resources comprises at least one of, lack of storage capacity in an ICN entity of the serving network node, lack of resources in a pending interest table (PIT) in an ICN entity of the serving network node, lack of resources in a Forwarding Information Base (FIB) in an ICN entity of the serving network node, lack of processing capacity in the serving network node for handling the ICN request, and lack of storage capacity in the serving network node for handling the ICN request, and 


Dependent claims 9-12, 16-17, 19-21, and 30-33 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.


/MICHAEL T VU/
Primary Examiner, Art Unit 2641